Citation Nr: 0816929	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post internal fixation, right shoulder, 
effective April 9, 2002.

2.  Entitlement to an initial evaluation in excess of 20 
percent for status post internal fixation, right shoulder, 
effective November 21, 2003.

3.  Entitlement to an initial evaluation in excess of 30 
percent for status post internal fixation, right shoulder, 
effective April 7, 2005.

4.  Entitlement to an effective date earlier than April 9, 
2002 for the grant of service connection for status post 
internal fixation, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for status post 
internal fixation, right shoulder assigning a 0 percent 
evaluation, effective April 9, 2002.  In April 2004, the RO 
granted an increased rating of 10 percent for status post 
internal fixation, right shoulder, effective April 9, 2002.  
In June 2005, the RO granted an increased rating of 20 
percent for the right shoulder disability, effective November 
21, 2003, and 30 percent, effective April 7, 2005.  The 
veteran has not indicated that he is satisfied with these 
ratings.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board remanded this case in January 2007 so that the RO 
could consider the inextricably intertwined issue of 
entitlement to an earlier effective date for the grant of 
service connection for the right shoulder disability.  The RO 
adjudicated this matter in December 2007.  However, for 
reasons outlined below, the issue of entitlement to an 
effective date earlier than April 9, 2002 for the grant of 
service connection for status post internal fixation, right 
shoulder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There are no medical records available for the right 
shoulder for the time period from April 9, 2002 to November 
21, 2003.

2.  From November 21, 2003 to April 7, 2005, the right 
shoulder disability is manifested by flexion limited to 130 
degrees and abduction limited to 90 degrees; x-ray findings 
of two partially threaded screws fixed in the glenoid, 
moderate to severe acromioclavicular joint space narrowing, 
some narrowing of the glenohumeral joint space suggestive of 
a possible early degenerative and posttraumatic arthritic 
changes, rotator cuff calcification, and focal sclerosis in 
the humeral head, acromion-scapular spine region; as well as 
functional impairment due to pain.  

3.  Effective April 7, 2005, the right shoulder disability is 
manifested by forward flexion most severely limited to 30 
degrees and abduction most severely limited to 40 degrees; 
continued x-ray findings of mild hypertrophic changes in the 
right shoulder, metallic screws present in the region of the 
glenoid fossa, superiorly, and degenerative arthritis; and 
pain as the major functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post internal fixation right shoulder, 
effective April 9, 2002, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5099-5024, 5010, 5201, 5299-5206 (2007).

2.  The criteria for an initial evaluation in excess of 20 
percent for status post internal fixation right shoulder, 
effective November 21, 2003, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5099-5024, 5010, 5201, 5299-5206 (2007).




3.  The criteria for an initial evaluation in excess of 30 
percent for status post internal fixation right shoulder, 
effective April 7, 2005, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5099-5024, 5010, 5201, 5299-5206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice with respect to the 
initial increased rating claim for the right shoulder 
disability in October 2003, prior to the initial adjudication 
of this matter in April 2004.  Additional notice regarding 
the increased rating claim was provided in March 2005.  

The notification substantially complied with the specificity 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim, and also notified the 
veteran to submit evidence showing that his disability had 
worsened.  However, VA's duty to notify the veteran of the 
information and evidence necessary to substantiate the claim 
has not been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for a right shoulder disability, as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.  Specifically, the veteran 
submitted statements dated from April 2004 to April 2005 
documenting how his right shoulder disability affects his 
daily life.  He also has described how his shoulder affects 
his employment and daily life in VA examination reports dated 
in November 2003, April 2004, and April 2005.  Additionally, 
his representative has cited to the relevant rating criteria 
for entitlement to higher ratings for his right shoulder 
disability based on limitation of motion in statements dated 
in September 2005.  These actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  The representative also is presumed to 
have basic knowledge of VA law and to have imparted this 
knowledge to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claim, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran several physical 
examinations, and obtained medical opinions as to the 
severity of the right shoulder disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for status post internal 
fixation right shoulder in July 2002, assigning a 0 percent 
evaluation, effective April 9, 2002.  The veteran appealed 
this action contending entitlement to a much higher rating.  
He complained on statements dated from April 2004 to April 
2005 that he had pain and numbness in his right shoulder and 
that it hurt every time he lifted his arm.

The RO granted an increased rating of 10 percent for status 
post internal fixation, right shoulder in April 2004, 
effective April 9, 2002.  In June 2005, the RO granted an 
increased rating of 20 percent for the right shoulder 
disability, effective November 21, 2003, and 30 percent, 
effective April 7, 2005.  The veteran has not indicated that 
he is satisfied with these ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's right shoulder disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024 
(tenosynovitis), 5010 (degenerative arthritis), and 5299-5206 
(limitation of motion of the forearm).  The RO also 
considered the right shoulder disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (limitation of motion of the 
arm).  Diagnostic Codes ending in 99 represent an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  Diagnostic Code 5024 
provides that tenosynovitis is to be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See Diagnostic Codes 5010-5003.

Medical records reflect that the veteran is right-hand 
dominant.  Limitation of flexion of the major forearm to 100 
degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 90 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 70 degrees.  A 40 percent evaluation requires that 
flexion be limited to 55 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level (between 45 and 90 
degrees) a 30 percent rating is warranted for major arm 
limitation of motion.  The next highest evaluation for major 
arm limitation of motion, the maximum 40 percent rating, is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side. Id.  The 
average range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees. 
38 C.F.R. § 4.71.





Effective April 9, 2002

Effective April 9, 2002, the veteran's right shoulder 
disability is rated as 10 percent disabling.  As there are no 
treatment records or examination reports of record prior to 
this date, the Board is unable to determine the basis for the 
10 percent rating assigned.  In any event, there is no 
medical evidence to support a rating higher than the 10 
percent assigned for the period from April 2002 to November 
2003.


Effective November 21, 2003

The right shoulder disability is assigned a 20 percent 
evaluation, effective November 21, 2003.  

A November 21, 2003 VA examination report shows that active 
forward flexion of the right shoulder was to 130 degrees, and 
active abduction was to 90 degrees.  Radiographs showed two 
partially threaded screws fixed in the glenoid and some 
narrowing of the glenohumeral joint space suggestive of a 
possible early degenerative and posttraumatic arthritic 
changes.  The veteran complained of right shoulder discomfort 
aggravated with extreme ranges of motion, as well as overhead 
activities.  He had some limited use of his right upper 
extremity due to his shoulder discomfort and typically 
avoided activities when his shoulder was aching.  The 
examiner's impression was that the overall motion was as 
noted above.

VA medical records dated from February 2004 to August 2004 
also note complaints of joint pain and degenerative joint 
disease in the right shoulder.  An August 2004 VA x-ray 
examination report of the right shoulder notes moderate to 
severe acromioclavicular joint space narrowing; mild to 
moderate glenohumeral joint space narrowing; rotator cuff 
calcification; two medullary screws in the glenoid; focal 
sclerosis in the humeral head, acromion-scapular spine 
region; no acute fracture or dislocation; and degenerative 
changes.

These medical records do not measure the range of motion of 
the forearm; so it is impossible to determine whether a 
higher rating would have been warranted under Diagnostic Code 
5206.  However, the medical evidence includes the applicable 
information for rating the right shoulder disability under 
Diagnostic Code 5201 for limitation of motion of the right 
arm.  The records show that flexion (the range of motion from 
the side of the body out in front) was most severely limited 
to 130 degrees, which is higher than shoulder level (at 90 
degrees); and abduction (the range of motion from the side of 
the body out to the side) was to 90 degrees.  As noted, a 30 
percent evaluation is not warranted for major arm limitation 
of motion unless there is limitation of motion midway between 
the side and shoulder level (between 45 and 90 degrees).  The 
November 2003 examiner did not specifically describe any 
additional motion loss with repetitive movement, but recorded 
the veteran's subjective complaints about functional 
limitation and noted that the ranges of motion were as 
reported.  Thus, a rating higher than 20 percent is not 
appropriate under Diagnostic Code 5201.  

The veteran also cannot receive a rating higher than 20 
percent under the other diagnostic codes addressing the right 
shoulder.  The medical records show that the right shoulder 
joint is not ankylosed.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  Although the veteran 
underwent internal fixation and presently has screws in his 
shoulder, his shoulder joint is not completely immobile or 
consolidated, as he has ranges of motion in his shoulder.  
Thus, a rating under Diagnostic Code 5200 for ankylosis of 
the scapulohumeral articulation is not warranted.  There also 
is no evidence of dislocation or malunion in the shoulder 
joint.  X-ray examination in August 2004 specifically showed 
no fracture or dislocation.  For this reason, a rating under 
5202 for other impairment of the humerus does not apply.

A rating higher than 20 percent is not warranted for the 
period from November 21, 2003 to April 7, 2005.

Effective April 7, 2005

The right shoulder disability is assigned a 30 percent 
rating, effective April 7, 2005.

An April 7, 2005 VA examination report shows complaints of 
pain, decreased range of motion, and instability.  The 
veteran did not take any prescription medication; he just did 
not move the shoulder and rested the arm to help reduce, but 
not relieve, the symptoms.  He denied any flare-ups or use of 
orthotics or sling.  On physical examination, the veteran 
appeared in mild to moderate distress with motion of the 
right arm, but appeared mostly comfortable at rest.  Pain was 
palpable in the axilla and posteriorly, and the right 
shoulder was held in a lower position than the left.  There 
was considerable winging of the scapulae with range of 
motion.  Range of motion showed active forward flexion was to 
30 degrees; passive flexion was to 70 degrees with pain onset 
at 30 degrees.  Active abduction was to 40 degrees; passive 
was to 60 degrees with pain onset at 40 degrees.  External 
rotation was to 10 degrees actively; passive external 
rotation was to 30 degrees with pain onset at 10 degrees.  
Internal rotation actively was to 30 degrees; passive 
rotation was to 45 degrees with pain onset at 30 degrees.  
The examiner found that range of motion had pain as the major 
functional impairment.  X-ray findings continued to show mild 
hypertrophic changes in the right shoulder; metallic screws 
present in the region of the glenoid fossa, superiorly; and 
degenerative arthritis.

Again, the medical records do not measure the range of motion 
of the forearm; so it is impossible to determine whether a 
higher rating is warranted under Diagnostic Code 5206.  
However, the medical evidence includes the applicable 
information for rating the right shoulder disability under 
Diagnostic Code 5201 for limitation of motion of the right 
arm.  The April 2005 VA examination report shows that flexion 
(the range of motion from the side of the body out in front) 
was most severely limited to 30 degrees with pain; and 
abduction (the range of motion from the side of the body out 
to the side) was most severely limited to 40 degrees.  In 
order to receive the next higher 40 percent evaluation under 
Diagnostic Code 5201, abduction must be limited to 25 degrees 
from side.  Based on the April 2005 medical record, a rating 
higher than 30 percent is not appropriate under Diagnostic 
Code 5201.  

The remaining diagnostic codes addressing the right shoulder 
do not apply.  A rating under Diagnostic Code 5200 for 
ankylosis of the scapulohumeral articulation is not 
warranted, as the medical records show no findings of 
ankylosis.  A rating under 5202 for other impairment of the 
humerus also does not apply.  Even though the veteran 
reported that he had instability in his right shoulder, he 
did not wear a sling, and the April 2005 examiner 
specifically found no instability noted with stressing the 
shoulder joint or range of motion, or any dislocation or 
subluxation.

A rating higher than 30 percent is not warranted for the 
right shoulder disability for the period effective April 7, 
2005.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and limited 
movement in the right shoulder, affecting his ability to do 
any physical activities.  Any functional impairment in the 
right shoulder, however, already has been considered by the 
ratings assigned.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

"Staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) have 
been applied under Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted, a 10 percent rating is assigned, effective 
April 9, 2002, a 20 percent rating is assigned, effective 
November 21, 2003, and a 30 percent rating is assigned, 
effective April 7, 2005.  Within each of these rating 
periods, the impairment in the right shoulder is relatively 
consistent and a higher rating than assigned is not 
warranted.

An extra-schedular rating also does not apply.  Referral 
under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
reported on the April 2005 VA examination report that he was 
a teacher and his disability made him unable to lift his arm 
to write on the blackboard; so he had to write on the bottom 
part.  While the veteran's right shoulder impairment is shown 
to affect his ability to perform work duties as a teacher, 
the evidence does not rise to the level of marked 
interference with employment.  The record also does not show 
any frequent periods of hospitalization due to his right 
shoulder disability.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The evidence more closely approximates the criteria for a 10 
percent rating for status post internal fixation of the right 
shoulder, effective April 9, 2002; a 20 percent rating, 
effective November 21, 2003; and a 30 percent rating, 
effective April 7, 2005.  38 C.F.R. § 4.7.  The preponderance 
of the evidence is against the claims for increase and there 
is no doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post internal fixation, right shoulder, effective 
April 9, 2002 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for status post internal fixation, right shoulder, effective 
November 21, 2003 is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for status post internal fixation, right shoulder, effective 
April 7, 2005 is denied.


REMAND

The Board remanded this case in January 2007 so that the 
inextricably intertwined issue of entitlement to an effective 
date earlier than April 9, 2002 for the grant of service 
connection for status post internal fixation of the right 
shoulder could be adjudicated.  The Board specifically noted 
that, if the claim for an earlier effective date was denied, 
the veteran and his representative must be notified of the 
denial and advised of appellate rights.  The RO denied the 
earlier effective date claim in December 2007 (in a 
supplemental statement of the case) but did not notify the 
veteran of his appellate rights.  Thus, the RO should send 
the veteran a letter noting the denial of the earlier 
effective date claim in December 2007 and notify him of his 
right to appeal the December 2007 decision.  The time limit 
for filing the appeal should run from the date of such 
notice.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter referencing 
the December 2007 denial of entitlement to 
an effective date earlier than April 9, 
2002 for the grant of service connection 
for status post internal fixation of the 
right shoulder, and notify him of his 
right to appeal this decision.  The time 
limit for filing an appeal should run from 
the date of this notice.

2.  Send the veteran a letter notifying 
him of the information and evidence 
necessary to substantiate a claim for 
entitlement to an earlier effective date 
for the grant of service connection for 
the right shoulder disability.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


